NOT FOR PUBLICATION WITHOUT THE
                 APPROVAL OF THE APPELLATE DIVISION

                                     SUPERIOR COURT OF NEW JERSEY
                                     APPELLATE DIVISION
                                     DOCKET NO. A-2728-14T1

STATE OF NEW JERSEY,

       Plaintiff-Respondent,           APPROVED FOR PUBLICATION

v.                                           June 2, 2017

                                         APPELLATE DIVISION
JOHN C. VAN NESS,1

     Defendant-Appellant.
_________________________

            Submitted April 5, 2017 – Decided June 2, 2017

            Before Judges Fuentes, Simonelli and Gooden
            Brown.

            On appeal from the Superior Court of New
            Jersey,   Law  Division,   Monmouth County,
            Indictment No. 13-01-0208.

            Joseph E. Krakora, Public Defender, attorney
            for appellant (Richard Sparaco, Designated
            Counsel, on the brief).

            Christopher J. Gramiccioni, Monmouth County
            Prosecutor, attorney for respondent (Paul H.
            Heinzel, Assistant Prosecutor, of counsel
            and on the brief; Lisa Sarnoff Gochman,
            Legal Assistant, on the brief).

       The opinion of the court was delivered by

FUENTES, P.J.A.D.




1
    Defendant is also referred to in the record as John C. Vanness.
    This     appeal       illustrates         how       a    trial    judge     denied    a

defendant    his     right      to    counsel       by      failing     to   enforce     the

procedural    mechanism        established         by       the   Legislature    and     the

Supreme     Court    to       determine       if    a       defendant    qualifies       for

representation by the Office of the Public Defender.                            The judge

compounded his error by misapplying State v. King, 210 N.J. 2

(2012), to find defendant was capable of representing himself in

this criminal jury trial.               Under these circumstances, our only

recourse is to reverse defendant's conviction and remand this

matter for a new trial.

                                              I

                    FIRST PUBLIC DEFENDER APPLICATION

    On January 28, 2013, a Monmouth County grand jury indicted

defendant John C. Van Ness on three counts of third degree theft

by deception, N.J.S.A. 2C:20-4 (counts one, five, and nine);

three counts of fourth degree passing a check knowing it will

not be honored, N.J.S.A. 2C:21-5 (counts two, six, and ten);

three    counts     of    third      degree       forgery,        N.J.S.A.    2C:21-1a(2)

(counts three, seven, and eleven); and three counts of third

degree    uttering        a    forged     instrument,             N.J.S.A.    2C:21-1a(3)

(counts four, eight, and twelve).




                                              2                                  A-2728-14T1
       The   following     day,    defendant    filed    a    Uniform    Defendant

Intake Report (commonly referred to as a "5A")2 in the vicinage's

Criminal Division Manager's Office to support his request to be

represented by the Office of the Public Defender.                   See R. 3:8-3.

In the section of the 5A labeled "VIII. Financial Status[,]"

defendant averred that he had a $1200 monthly income and owned

real   estate    valued    at     $1.1    million.      The   document       did   not

require the applicant to disclose his method of valuation.                          On

the liability side, defendant revealed he had a $1000 per month

child support obligation and owed $12,000 in fines to other

courts.

       On its face, the financial information defendant provided

in the 5A was insufficient to make an informed determination

about his eligibility to be represented by the Public Defender.

Defendant did not reveal the source of his alleged $1200 monthly

income, did not submit his most recent income tax returns, and

did not provide recent proof of employment, such as a W2 or a

letter from an employer.            With respect to his house, defendant

neither indicated his mother's ownership interest nor provided a

municipal       property     tax         assessment     statement       or      other




2
  The copy of the 5A in the appellate record was provided to us
as part of the State's appendix.    The document is redacted to
exclude defendant's personal information.



                                           3                                 A-2728-14T1
documentation      to    support     the     $1.1   million      valuation.      See

N.J.S.A. 2A:158A-14.

      Despite these omissions, the vicinage's Criminal Division

Manager's Office found defendant ineligible for representation

by the Public Defender.         Although not reflected in his first 5A,

defendant alleges he informed the Criminal Division Manager's

Office that he had a fifty percent ownership interest in the

house in which he resided with his mother.                    He also claims the

house was heavily leveraged; he had defaulted on his mortgage

loan and the property was in the final stages of foreclosure.

      Defendant was fifty-two years old at the time he applied to

be represented by the Public Defender.               He graduated high school

in 1979 and attended college for two years, but did not receive

a degree.       His employment history mainly consists of working at

a   family-owned      motel.    He     began    working     at   the   motel   as   a

teenager and continued until it closed in 2008 due to eminent

domain.     Defendant then worked sporadically as a driver for a

recycling business owned by one of his three older siblings.                        At

the time he submitted his second 5A, his employment status was

dubious.        Defendant    alleged    he     supported    himself    doing   "odd

jobs,"    but   had     substantial    personal     debts     outstanding.       For

example, he is legally obligated to support two of his children




                                           4                               A-2728-14T1
and   was   delinquent      in   paying    his    child     support     obligations,

accruing approximately $20,000 in arrears.



                        ARRAIGNMENT TO PLEA CUT OFF

      On February 19, 2013, defendant appeared before the trial

court   for    arraignment.        Rule    3:4-2    describes      in    detail    the

procedural      steps   the      trial    court    must     take   to    protect     a

defendant's constitutional rights at this critical stage of the

criminal process.3       Despite these safeguards, the record shows

the trial judge arraigned defendant, even though he was not

represented by counsel.            The magnitude of this constitutional

deprivation     is   best     revealed     by     quoting    verbatim      the    most

significant parts of the arraignment proceeding:

              THE COURT:   This is Mr. John Vanness.   Mr.
              Vanness is a codefendant on the previous
              matter.      He's  here   on   two  matters,
              Indictment 13-01-50 and Indictment 13-01-208
              [i.e., this case].   The 208 matter involves
              theft by deception, bad check[s], forgery,
              uttering [a] forged instrument, -- it looks
              like a series of events that occurred during
              November 2012 in Ocean Township.    That was
              on actually for pre-arraignment, but we are
              going to arraign him on that today.

              In addition, he has a pending violation of
              probation   out    of   Atlantic   County.

3
  An arraignment is a critical stage of the criminal process that
triggers a defendant's right to counsel under both the Sixth
Amendment and Article I, Paragraph 10 of the New Jersey
Constitution. State ex rel. P.M.P., 200 N.J. 166, 174 (2009).



                                          5                                 A-2728-14T1
         Apparently he's on probation at this time.
         I don't know if it overlaps these incidents.

         Mr. Vanness filled out a form 5A and does
         not qualify for a public defender.

         Mr. Vanness, who's going to represent you?
         DEFENDANT: At this time, probably myself.

         THE COURT: All right.    That's fine. A new
         case came down that said I can't stop
         somebody from representing themselves even
         if it's a bad idea for them.4

         DEFENDANT: Well, at this time, you know . .
         .

         THE COURT: I'm going to let you represent
         yourself. We're not going to hold the case
         up because of that representation.

         DEFENDANT: No.

         THE COURT: You heard what I said about your
         brother's case. If you can work out a plea
         offer or a package offer with the State,
         they'll dismiss against him.  They seem to
         feel they have a pretty good case against
         you. I will enter not guilty pleas on these
         two indictments.

         . . . .

         THE COURT:  [W]hen you come back on March
         25, 2013, we're going to go to the next
         step.

         DEFENDANT: Absolutely.




4
  Although the judge did not name the case, we infer he referred
to State v. King, supra, 210 N.J. 2.      As we will explain in
Section V of this opinion, we do not agree with the judge's
characterization of the Supreme Court’s holding in King.



                               6                        A-2728-14T1
THE COURT: And you're familiar     with   the
criminal justice system --

DEFENDANT: Yes, I am.

THE COURT: -- apparently, so you know what's
going to come. Their initial plea offer is
four years flat.     You can negotiate with
them on that. By the time we come back next
time we'll be ready to move forward in
setting any dates for motions, if there are
any motions you want to file, so you better
start reading up on that.

DEFENDANT: Yes.

THE COURT: If you're going to have an
attorney here, have him here for a status.

DEFENDANT: Absolutely.

THE COURT: Because once we start off and get
an attorney, after that they are going to
have to come in and be ready to go.

DEFENDANT: Okay.

THE COURT: You will be given the discovery
and the indictment in this matter.      It's
downstairs.   Because you showed up today, I
will issue an ROR bail which means all you
have to do is sign for it.

. . . .

THE COURT: All right? You have the notice.
You have to be back here on March 25, 2013,
at 9:00 a.m.     If you fail to appear, an
order will issue for your arrest.    Do you
understand what I have said to you?

DEFENDANT: Yes, I do.

[(Emphasis added).]




                        7                       A-2728-14T1
      As this colloquy shows, the judge did not apprise defendant

of his right to have the Assignment Judge or his or her designee

review his 5A application and make a final determination of his

eligibility to be represented by the Public Defender’s Office.

N.J.S.A. 2A:158A-15.1.         The judge also did not: (1) inquire

about defendant’s ability or intention to seek private counsel;

(2) make any determination about defendant’s intention to waive

the right to counsel; or (3) assess his capability to represent

himself.

      Defendant next appeared before the trial judge on March 25,

2013 for the scheduled status conference.          Defendant was still

not   represented    by   an   attorney.    Despite     this,   the   judge

proceeded without hesitation:

           THE COURT: We are         here   for   [a]   status
           conference today.

           The [S]tate's initial plea offers were for
           four years flat, New Jersey State Prison.
           [Prosecutor,]    [h]as   there  been   any
           counteroffer at this time[?]

           . . . .

           PROSECUTOR:     There has not, Your Honor.

           THE COURT: [Defendant], you are here without
           an attorney.    Are you going to represent
           yourself?

           DEFENDANT: Yes, I am, sir.

           THE COURT: Okay.




                                     8                            A-2728-14T1
      The judge asked defendant if he had discussed the case with

the   prosecutor.        Defendant    informed   the   court   that    he    had

provided discovery to the State in the "Sears case," referring

to Indictment 13-01-208.        The judge then asked defendant if he

had "anything to give" the prosecutor with respect to Indictment

13-01-50.    When defendant answered, "No," the judge admonished

defendant that he had to provide the State with discovery before

his next court appearance.         When defendant said he had given the

State all of the discovery he had concerning the "Sears" case

and was "ready to go" to trial, the judge stated, "That's fine,

but [the prosecutor] gets to choose which case he wants to move

first."     The judge concluded the hearing by scheduling a plea

cut off conference under Rule 3:9-3(g).5

      Through this exchange, the judge learned defendant was not

aware that if he wanted to read the evidence the State presented

to the grand jury, he had to order and pay for the transcript of

the grand jury minutes.         The judge did not ask defendant any

questions about his financial status or whether he had made any

other   attempts    to   qualify     for   representation   by   the    Public


5
  Under Rule 3:9-3(g) a "plea cut off" conference is held
"[a]fter the pretrial conference has been conducted and a trial
date set[.]" Thereafter, "the court shall not accept negotiated
pleas absent the approval of the Criminal Presiding Judge based
on a material change of circumstance, or the need to avoid a
protracted trial or a manifest injustice."



                                       9                               A-2728-14T1
Defender’s   Office.         In    short,     the    judge    proceeded     as    if

defendant’s decision to waive his right to counsel was settled.

    Three    months    later,     defendant       again    appeared     before   the

court   without    counsel.       The   judge       advised   defendant    of    his

maximum   sentencing       exposure.        The    judge    also   explained     the

potential sentencing consequences that could result if defendant

refused the State's plea offer of four years imprisonment for

both open indictments.            Defendant informed the judge that he

wished to proceed to trial.

    The    judge    then    asked   defendant        the    following    questions

regarding his decision to proceed without counsel:

           THE COURT: Have you ever consulted with an
           attorney on any of these things?

           DEFENDANT: Not . . . on the Sears [matter;]
           I've   done  basically  all  the   research
           myself[.]

           . . . .

           THE   COURT:   Have  you               ever     represented
           yourself in court before?

           DEFENDANT: Municipal.

           THE COURT: Do you understand that I cannot
           prohibit you from representing yourself pro
           se?

           DEFENDANT:       I understand that.

           THE COURT: But I'm not going to help you in
           the case either.

           DEFENDANT: I don't want you to.



                                        10                                 A-2728-14T1
THE COURT: You're going to be governed by
the rules of court.

DEFENDANT: Yes.

THE COURT: You're going to have to, when you
cross-examine witnesses, ask questions [and]
not make statements.

DEFENDANT: Correct.

THE COURT: If you choose to take the witness
stand in your own defense, which you don't
have to do, you can do that, and you will
respond to the questions that I ask you by
way of a narrative[.]

DEFENDANT: Mm-hmm.

THE COURT: And you also -- do you have a
prior criminal record?

DEFENDANT: I have one felony.

THE COURT:   That could be used against you
in that situation where you take the witness
stand.

. . . .

DEFENDANT: That's if I testify.

THE COURT: If you testify.

DEFENDANT: Yeah.

THE COURT: I will sanitize it, so that the
only thing the jury will know is . . .
either the indictment or accusation number,
the date of the sentence, the sentence
itself, . . . and the degree of the crime.
I'm not going to get into the specifics with
the   jury  of   whatever  crime  you   were
convicted.   But that will come up, because
there was a charge that I can read to the



                      11                       A-2728-14T1
            jury    about          how      that         affects      your
            credibility.

            DEFENDANT: Sure.

            THE COURT:       Are     you    familiar       with    all   of
            that?

            DEFENDANT: Yes, I am.

            THE COURT: Okay. And are you familiar with
            the rules of court?    Have you done that
            research?

            DEFENDANT:       Not yet.

            THE COURT:    Have you -- are you familiar
            with the elements of the crimes [with] which
            you've been charged . . . ?

            DEFENDANT: Yes, very familiar.

            THE COURT:       Okay.         So,    you're   prepared      on
            that?

            DEFENDANT: Very.         Very prepared.

            THE COURT: And you still want to represent
            yourself?

            DEFENDANT: Absolutely.

       As the above excerpt demonstrates, the judge did not review

the    elements   of   the    offenses       on    the    record    with   defendant.

Although    the   judge      noted       that     he     would     "sanitize"    under

Sands6/Brunson7 the information the jury would hear about his

prior conviction if he elected to testify, the judge did not


6
    State v. Sands, 76 N.J. 127 (1978).
7
    State v. Brunson, 132 N.J. 377 (1993).



                                           12                                 A-2728-14T1
mention    or    discuss   the     State’s     intention    to    use    this     same

evidence in its case-in-chief under N.J.R.E. 404(b).

       As the conference continued, defendant asked the judge if

he was permitted to speak with the State's witnesses and ask

them questions before trial.              The judge told defendant he had

the    right    to   investigate    the    charges   against      him,   including

speaking directly with potential witnesses.                     The judge warned

defendant to be "very careful with what you say to them, because

you don't want to in any way leave in their mind that you might

be threatening them[.]"            The judge failed to inform defendant

that    any     self-incriminating        statements       he    made    to      these

witnesses could be used against him at trial under                        N.J.R.E.

803(b)(1).

       At the end of this exchange, the judge made the following

findings:

               THE COURT: He has chosen to go pro se. I am
               making a finding today that I have advised
               him against appearing pro se. I don't think
               it's smart.   They say the person who . . .
               represents himself has a fool for an
               attorney.    But under [State v. King], I
               can't force him to get an attorney.    He is
               allowed to represent himself under the
               constitution . . . , and I'll permit that to
               happen, but I'm satisfied he understands the
               short-fallings of that and has decided to
               appear by himself.




                                          13                                  A-2728-14T1
    Defendant then asked the judge whether he could have "a

legal assistant" to answer his questions during trial.            The

judge gave the following response:

         THE COURT: Just so you understand, --

         DEFENDANT: Right.

         THE COURT: -- they will not in any way take
         part in the proceedings, other than you can
         lean over and ask them certain questions.

         DEFENDANT: Correct.       Correct.   That's what
         I'm saying.

         . . . .

         THE COURT: But if you're going to represent
         yourself,    you're  going    to   represent
         yourself.   If I get the sense that this is
         actually your attorney just telling you
         everything to say, then I'm going to stop
         the proceedings and that person is going to
         represent you.

         . . . .

         THE COURT: But I will not discourage you.
         If somebody wants to come in pro bono and
         sit with you, or take less of a fee to sit
         with you, no, absolutely, you can do that.

         . . . .

         THE COURT: They just have to be a licensed
         attorney in the state of New Jersey.

         DEFENDANT:   No, he is.    He is.

         . . . .

         THE COURT: We are going to proceed [to
         trial] . . . regardless of whether he
         appears or not.



                               14                           A-2728-14T1
    The judge scheduled the trial to start on December 2, 2013.

Thereafter, the State filed the N.J.R.E. 404(b) motion seeking

to introduce statements defendant made at his plea hearing on

May 10, 2010.    Defendant did not oppose the motion or appear for

oral argument.    In a certification submitted in support of his

motion for a new trial, defendant averred he did not challenge

the State's motion "because [he] did not understand it and had

no legal counsel to help [him]."       The court granted the motion

and rescheduled the trial for June 3, 2014.

                 SECOND PUBLIC DFENDER APPLICATION

    For reasons not disclosed in the record, defendant appeared

before the trial judge on June 2, 2014, the day before the

scheduled trial date.    The judge noted that the charges against

defendant had "been reduced to six counts because the prosecutor

voluntarily dismissed several of the counts."         In fact, the

State dismissed fifty percent of the twelve charges originally

listed under Indictment 12-01-208.     The prosecutor characterized

the State's decision to dismiss the charges as reflecting the

true issue at stake: "not whether the checks were forgeries but

whether the checks were bad[.]"

    The judge addressed defendant one more time concerning his

decision to proceed without counsel:




                                  15                       A-2728-14T1
          THE   COURT:   We  had   gone    through Mr.
          Vanness'[s] desire to represent himself. As
          I recall, you do not qualify for the Office
          of the Public Defender, correct?

          DEFENDANT:     I might now, yeah.

In response to defendant’s statement, the judge directed him to

complete another 5A form and submit it to the Criminal Division

Manager's Office.

     A copy of the second 5A form is attached as an exhibit in

the State's appendix.8       Defendant self-appraised the value of his

real property at $800,000, a reduction of $300,000 from the $1.1

million value he listed in the first 5A.             The second 5A also

showed   the   extent   of    defendant's   liabilities.       First,       it

demonstrated   defendant     owed   $125,000   in   total   unpaid    debts.

Second, defendant averred his child support arrears had risen

from $20,000 to $23,000.         Finally, defendant attached notices

from the Internal Revenue Service showing he owed $36,469.41 in

unpaid federal taxes.        The record does not reveal whether the

Criminal Division Manager's Office questioned the authenticity

of these documents.

8
  To document his ownership interest in the Neptune property,
defendant attached a deed recorded on February 13, 2003, listing
the name of a woman, purporting to be defendant's sister,
granting defendant an ownership interest in the property as a
joint tenant.   Also attached is an Affidavit of Exemption from
the payment realty transfer fees under N.J.S.A. 46:15-10(a).
The affiants assert under oath that the transfer of ownership
interest was "from sister to brother."



                                    16                               A-2728-14T1
       After the Criminal Division Manager               reviewed defendant's

second 5A application, the trial judge stated: "We again ran the

criteria for qualifying for a public defender today.                   He still

does not qualify for the public defender, [which is] why I will

not assign a public defender as standby counsel."                     The record

does   not    reveal     the   Criminal    Division    Manager's   reasons       for

rejecting defendant's 5A.             The trial judge did not make any

further      inquiries    on   the   matter    and   again   failed   to    inform

defendant that "[a] determination to grant or deny the services

of the Public Defender shall be subject to final review by the

Assignment Judge or his [or her] designated judge."                     N.J.S.A.

2A:158A-15.1.




                                          II

                                     THE TRIAL

       The trial began on June 3, 2014, and ended two days later.

The State presented evidence showing that on April 30, 2009,

Banco Popular Community Bank notified defendant in writing that

it had closed his checking account.                  At the time, defendant's

account at Banco Popular had a negative balance of $7,559.23.




                                          17                               A-2728-14T1
      In November 2012, Jean V. Sarno was employed as the loss

prevention     manager     at   the    Sears      store    in     Ocean    Township,

Monmouth County.         She testified that at 3:30 p.m. on November

11,   2012,    defendant    purchased        an   air     humidifier,      a     backup

generator, and a gift card from the store.                   Defendant paid for

these items with a check in the amount of $995.08, drawn on the

same defunct Banco Popular checking account that had closed more

than three years earlier.

      Defendant returned to Sears twice on the following day and

purchased additional merchandise from the same cashier.                         At 2:45

p.m.,   defendant     purchased       high   thread-count         sheets       and   two

coffee makers for $957.55.             At 3:39 p.m., defendant purchased

more sheets, a television mount, and a third coffee maker for

$930.80.      Both times, defendant paid for the merchandise using

checks drawn on his defunct Banco Popular checking account.

      Sarno testified that Sears requires its cashiers to follow

a particular procedure when a customer pays for merchandise with

a check.      This procedure requires cashiers to insert personal

checks into a slot in the cash register, which verifies the

check's    validity   by    electronically        contacting       the    customer's

bank.      When a customer pays for goods using a business check,

the cashiers confirm the check's validity by calling an 800

number.       Sears   cashiers        must    also      contact    one     of     their




                                        18                                     A-2728-14T1
supervisors if a customer attempts to pay for goods with a check

in excess of $500.

      Shequelle      Harris    was    the        Sears     cashier      who     processed

defendant's    purchases      on    November        11,    2012   and     November       12,

2012.       Sarno    testified       that        Harris    failed    to       follow     the

established anti-theft procedures when defendant made purchases

on these two days.            Specifically, she did not call the 800

number to verify the validity of defendant's business checks.

Instead, Harris improperly processed all three of defendant's

purchases     as     cash     transactions           and      subsequently           placed

defendant's checks in her cash register drawer.

      According to Daniel Schroeder, the manager of Sears's Ocean

Township store at the time, defendant promptly returned all of

the merchandise to other Sears locations in exchange for cash.

A Sears office associate later discovered defendant's checks in

Harris's cash register drawer.               The associate alerted Sarno, who

immediately     reviewed      the      store's        surveillance         videos        and

confirmed Harris failed to adhere to the procedures established

for   processing     check    payments.            Sarno     testified        that     Banco

Popular refused to honor any of defendant's checks.                              At this

time, Sarno directed one of her "agents" to contact the Ocean

Township    Police    Department.            Ocean        Township   Patrol       Officer




                                            19                                   A-2728-14T1
Michael   DeSimone   arrested   defendant   when   he   returned   to    the

store on November 20, 2012.

    At trial, the State called Absecon Police Sergeant Robert

Ponzetti as a witness.    Before Sergeant Ponzetti took the stand,

the trial judge gave the following instructions to the jury:

           The State's next witness is going to
           introduce evidence that the defendant has
           previously given testimony under oath in a
           prior proceeding regarding his knowledge of
           the account at Banco Popular, . . . and his
           knowledge of whether checks written against
           that account would be honored.

           This testimony was given in the form of a
           statement under oath involving the writing
           of bad checks . . . arising from the
           defendant's writing and depositing of a
           check drawn against that same account back
           in September 2009.

           Normally such evidence is not permitted
           under our Rules of Evidence.        Our rules
           specifically    exclude   evidence    that   a
           defendant   has    committed  other    crimes,
           wrongs, or acts when it is offered only to
           show that he has a disposition or tendency
           to do wrong[,] and[] therefore, must be
           guilty of the charged offenses that are
           before you.

           Before you can give any weight to this
           evidence, you must be satisfied that the
           defendant committed those other acts.     If
           you are not so satisfied, you may not
           consider that evidence for any purpose.
           However, our rules do permit evidence of
           other crimes, wrongs, or acts when the
           evidence is used for certain specific narrow
           purposes.




                                   20                              A-2728-14T1
         In this case[,] the State is offering this
         evidence for the limited purpose of showing
         the defendant's knowledge that at the time
         of the writing of the prior check or checks
         against that account back [on] September 30,
         2009, . . . the defendant knew that [the]
         checking account at Banco Popular[] . . .
         was closed, and that those checks written
         against that account at that time would not
         be honored by the bank.

         The bad check statute, under which the
         defendant is charged, requires the State to
         show that the defendant not only submitted a
         bad check, but also that he did so, quote,
         knowing that it would not be honored by the
         drawee, closed quote.

         This evidence is being presented to you for
         the limited purpose of assisting you in your
         determination as to whether the defendant
         knew at the time he allegedly wrote and
         presented the checks against this account on
         November 11 and 12, 2012 at Sears that these
         checks would not be honored by the bank they
         were drawn upon.

    Sergeant   Ponzetti   read   to   the   jury   a   section      of    a

transcript of a plea hearing conducted on May 10, 2010, at which

defendant admitted that on September 30, 2009, he passed "a

check . . . made payable to Frank Vanness issued by John Vanness

in the amount of $8,000[,] knowing that the TD Bank wouldn't

honor that check."   Defendant did not object.

    Defendant called Shequelle Harris as a witness.               Harris

testified that when defendant paid for his Sears merchandise on

November 11, 2012, he showed her his driver's license and asked

her "four or five times" to hold the check and not deposit it.



                                 21                              A-2728-14T1
Harris stated the check looked valid because the address listed

on     the    check     matched       the    address     on    defendant's          driver's

license.       When defendant asked her when she would be working

again, she told him she would be working the same cash register

the next day.

       Harris        testified    that       defendant      returned      to    Sears        on

November       12,    2012,     and    again       purchased    items     at        her   cash

register.       Defendant gave her a business check to pay for his

merchandise.           Harris     testified        defendant     again    told        her    to

refrain       from     depositing      the     check.         According        to    Harris,

defendant was "very persistent" about this request.                                 She also

stated that defendant did not ask for any type of receipt to

document his purchases.

       On cross-examination, Harris conceded she would not have

accepted defendant's checks if she knew they were invalid.                                  She

admitted she did not follow Sears's procedures when she failed

to process the checks electronically or call Banco Popular to

verify       their    validity.         Harris       also     admitted    she       was     not

authorized      to     accept    and    hold       checks    based   on   a     customer's

promise of future payment.                   On redirect, Harris claimed Sarno

told    her    not     to   mention     in    her    Sears     incident    report         that

defendant provided his driver's license or that he asked her to

hold on to the checks.                  Harris alleged Sarno threatened that




                                              22                                     A-2728-14T1
she would be charged as defendant's accomplice and serve time in

jail if she stated otherwise.

    Defendant   testified   in   his   own   defense.    As    soon   as

defendant took the witness stand, the trial judge addressed him,

in the jury's presence, as follows:

         THE COURT: Mr. Vanness, have a seat.   I am
         not going to act as your attorney and ask
         you questions.   We know what the focus of
         this case is[;] . . . it's on the events of
         November 11 and November 12, 2012.   I will
         permit you to give a narrative of your
         version of what occurred, and then the
         prosecutor will be allowed to cross-examine
         you. So you can proceed.

         DEFENDANT: How we doing --

         THE COURT: Don't talk to them[;] just give
         your version of what happened.     You'll be
         able to talk to them in your summation.

         DEFENDANT: I guess I should start off by
         saying about probably 12 days I think after
         Sandy and it was my mom -- just one second.

         THE COURT: Why don't you just tell me what
         happened on November --

         DEFENDANT: I'm trying to --

         THE COURT: I don't need the backdrop of why
         --

         DEFENDANT: I want to explain the reason why
         I went to Sears.

         THE COURT: You went to Sears          to   purchase
         merchandise; is that correct?

         DEFENDANT: That's correct.




                                 23                            A-2728-14T1
           [(Emphasis added).]

    This brief excerpt illustrates the approach the trial judge

adopted   during    defendant's   direct    testimony.         Despite   the

judge's   initial   promise   that    he   would   permit   defendant     to

testify   in   "a    narrative"      format,   the     judge     repeatedly

interrupted and admonished defendant that he was not focusing on

what happened on the day he went to Sears.           The record shows the

judge quickly abandoned his plan to allow defendant to tell the

jury his "version" of events in a narrative fashion.             Unable to

keep defendant's "focus" on the material facts in the case, the

judge assumed the role of de facto examiner.                The following

exchange illustrates this point:

           DEFENDANT: I decided at that time, I went in
           to Sears, I saw the generators, a small
           generator, picked that up and -- not so
           small, I think like 1500 watts it was or 25
           -- I don't remember.   And then there was a
           big air filter, and I said that would be
           good to use.   And I went to check out, and
           that's when I -- Mrs. Harris was at the
           register.

           And knowing that I knew my checks were bad,
           I knew that I didn't want them deposited at
           all, and I didn't want them -- because I
           knew they would bounce[;] that's the reason
           why I asked her, please, hold on to the
           checks[;] do not deposit them.

           Being that I have a check charge in my life,
           I started to read up on it, and I knew
           exactly, thinking to myself, okay, I can't
           allow her to deposit these checks at all,
           and I have to make sure that she . . .



                                     24                            A-2728-14T1
hold[s] them.   I have to ask her to hold
them. I knew that already.

So [I] rang up the items, and I was talking
to her about Sandy and, you know, the things
that happened to us, and, you know, my house
was all messed up and my whole basement
[was] flooded.    I mean, everybody was a
mess. I live in Shark River Hills right --

THE COURT: Again, you're    not   focusing   on
what happened that day.

DEFENDANT: Okay.   Sorry.

At that point there when I talked to Miss
Harris, I explained several times to her,
please do not, do not, do not deposit my
checks[;] please hold them. I will be back.
That's basically -- besides all the in
between talking of what was going on in the
world, that's basically the transaction.
She promised me that she wouldn't. She said
that she would hold the checks.   She would
not deposit the checks.

THE COURT: Did you tell her that the checks
were -- that there was no money in the
account?

DEFENDANT: I did not tell her that. I did
tell her that I would be back to pay for
everything. That I did tell her.

I don't know if she -- I really don't know
if she understood me or not but I did say
four or five times, if not more, [p]lease do
not deposit the checks[;] please hold them.
And that was the truth.

THE COURT: So you left Sears with the items
you purchased that day?

DEFENDANT: Correct. I did[.] . . . I did
ask her when she was working again.    I
didn't know if my mother was going to be



                      25                          A-2728-14T1
           able to get out and get the money so I
           decided, okay, go home, you know, hook up
           the generator, everything like that. We got
           an electric heater going, air filters, and
           we're good.

           THE COURT: Did you go directly home?

           DEFENDANT: Yes.

           THE COURT: Then you hooked up the items?

           DEFENDANT: Yes. Yes.

           THE COURT: When is the next time you entered
           a Sears?

      The judge continued to question defendant in this fashion

until the end of his direct testimony.         The jury found defendant

guilty on all three counts of third degree theft by deception,

N.J.S.A. 2C:20-4, and all three counts of fourth degree bad

checks, N.J.S.A. 2C:21-5.

                                  III

                         MOTION FOR A NEW TRIAL

      On June 30, 2014, defendant appeared before the trial judge

for   arraignment   in   connection     with   unrelated   charges   under

Monmouth County Indictment No. 13-01-50.             At this time, the

court had not yet sentenced defendant with regard to Indictment

13-01-208.   Defendant again requested to be represented by the

Office of the Public Defender.          This time, Assistant Criminal

Division Manager Kristi Smith reviewed and approved defendant's

5A application.



                                   26                            A-2728-14T1
       Defendant filed a motion for a new trial and requested to

stay    the    imposition       of   sentence       pending       appeal.        In     a

certification dated July 7, 2014, defendant averred the trial

judge and Criminal Division Manager twice failed to appreciate

his impecunious state and wrongly denied him his right to be

represented by the Office of the Public Defender.                            Defendant

also    averred    that   the   private     law    firm    his    mother     hired     to

represent him on his motion for a new trial had agreed to accept

"a substantially-reduced fee that my mother has promised to pay

(I remain unable to pay any legal fees myself)."

       Although not clearly stated, we presume the trial judge

expected      to   hear   argument     on    this    motion       at   the    day     of

sentencing.         However,     defendant        failed    to     appear     at      the

sentencing hearing.         The judge stayed the hearing and issued a

bench warrant for defendant's arrest.                The case returned to the

trial    court     on     November    13,    2014,        after     defendant         was

apprehended on the bench warrant.                 By that time, defendant was

represented by a "pool attorney"9 assigned by the Monmouth County

Public Defender's Office.


9
  The Office of the Public Defender is authorized to maintain and
compensate "trial pools of lawyers" on a case-by-case basis.
N.J.S.A. 2A:158A-7(c)–(d).      Pool attorneys may be engaged
"whenever needed to meet case load demands, or to provide
independent counsel to multiple defendants whose interests may
be in conflict." N.J.S.A. 2A:158A-9; see also N.J. Div. of Child
                                                      (continued)


                                        27                                    A-2728-14T1
       Defense   counsel   argued      defendant   was   entitled     to     a   new

trial under Rule 3:20-1 because the court had violated his Sixth

Amendment right to counsel.         In support of his argument, defense

counsel    described     defendant's      two   unsuccessful       attempts       to

qualify   for    representation     by    the   Public   Defender's        Office.

Counsel    emphasized      that   defendant     succeeded     on     his      third

attempt, despite the absence of any new information in his third

5A application.        Counsel argued the Criminal Division Manager

erred the first two times by misunderstanding that defendant

owned his real property as a joint tenant with the right of

survivorship.

       Counsel   noted     that   defendant's      property     was        heavily

leveraged and did not have any equity left to extract.                     Counsel

also indicated that defendant produced proofs of personal debts

and financial obligations to his minor children.               Counsel argued

this oversight was the product of an improper investigation by

the staff responsible for determining when a person is indigent

under N.J.S.A. 2A:158A-2.         Counsel also argued the trial judge

did not ensure that the vicinage's Assignment Judge, "or his [or

her]    designated     judge,"    reviewed      defendant's        rejected       5A

application,     as   provided    in    N.J.S.A.   2A:158A-15.1.           Counsel


(continued)
Prot. & Permanency v. G.S., 447 N.J. Super. 539, 558 (App. Div.
2016).



                                        28                                 A-2728-14T1
stated the record shows that defendant did not knowingly waive

his right to counsel.         In fact, defendant doggedly sought an

attorney to represent him from the date of arraignment through

the start of trial.        Defendant only represented himself when the

judicial   system,   as    represented      by   the   trial    judge   and   the

Criminal Division Manager, left him with no other alternatives.

       Independent of this error, defense counsel argued the trial

judge failed to follow the standards that the Supreme Court

established in King, supra, 210 N.J. 2, and improperly concluded

defendant was capable of representing himself in this criminal

jury   trial.      Although    the   judge       acknowledged    this   court's

decision in State v. Slattery, 239 N.J. Super. 534 (App. Div.

1990), he failed to follow the three "guidelines" a trial judge

should consider when confronted with a defendant who does not

qualify for the Public Defender, but has not retained private

counsel.    As part of these guidelines, we suggested: "If [the

defendant] has not retained an attorney, stand-by counsel may be

appointed with adequate provision for compensation."                     Id. at

550.    The trial judge noted that he considered appointing stand-

by counsel, but ultimately decided against it because defendant

"was telling me he couldn't compensate anybody anything."

       Defense   counsel    also   argued    the    trial   judge   failed     to

timely and comprehensively examine defendant's background and




                                     29                                 A-2728-14T1
circumstances to ensure defendant both understood the perils of

self-representation      and    knowingly    and   voluntarily       waived    his

right to counsel.        Defense counsel noted that in Slattery, we

cautioned trial judges to conduct a "'searching and painstaking'

inquiry . . . sufficiently in advance of the peremptory date set

for   the   trial   so   as    to   enable   the   defendant   to     secure    an

attorney or decide to represent himself."             Slattery, supra, 239

N.J. Super. at 550.

      At the conclusion of oral argument, the trial judge denied

defendant's motion for a new trial and sentenced defendant to

serve a term of five years and pay the mandatory fines and

penalties.

                                       IV

      Against   this     record,      defendant     raises     the    following

arguments on appeal:

            POINT I: THE DEFENDANT'S MOTION FOR                 NEW
            TRIAL   SHOULD   HAVE   BEEN   GRANTED:             THE
            DEFENDANT SHOULD HAVE BEEN GRANTED                  THE
            SERVICES OF THE PUBLIC DEFENDER.

            POINT II: DEFENDANT'S MOTION FOR NEW TRIAL
            SHOULD HAVE BEEN GRANTED: DEFENDANT DID NOT
            MAKE A KNOWING AND INTELLIGENT DECISION TO
            SELF-REPRESENT.

            POINT III: DEFENDANT'S MOTION FOR NEW TRIAL
            SHOULD HAVE BEEN GRANTED: THE COURT SHOULD
            HAVE GRANTED DEFENDANT'S REQUEST FOR THE
            ASSISTANCE OF STANDBY COUNSEL.




                                       30                               A-2728-14T1
    We are satisfied defendant was denied his right to counsel

under the Sixth Amendment to the United States Constitution and

Article I, paragraph 10 of the New Jersey Constitution.                                Under

these circumstances, our only recourse is to reverse defendant's

conviction and remand for a new trial.                        Although there are a

number    of    factors     that    contributed          to     this     outcome,         the

constitutional       violation      begins    with       the     Criminal        Division

Manager's       denial       of      defendant's           application              seeking

representation by the Public Defender's Office.                          We will thus

briefly summarize how this process should function.

    The     Legislature      enacted    the       Public      Defender        Act    (PDA),

N.J.S.A. 2A:158A-1 to -25, "to provide for the realization of

the constitutional guarantees of counsel in criminal cases for

indigent defendants[.]"            N.J.S.A. 2A:158A-1.                As a matter of

public policy, the Legislature declared that the "system and

program established and authorized by this act [are dedicated]

to the end that no innocent person shall be convicted, and that

the guilty, when convicted, shall be convicted only after a fair

trial according to the due process of the law."                       Ibid.

    Although        the   Public   Defender's       Office       is     funded      by    the

legislative     branch     and    staffed    by    the     executive      branch,         the

judiciary      is   entrusted      to   "determine            whether     a    defendant

qualifies for a public defender[.]"                In re Custodian of Records,




                                        31                                          A-2728-14T1
Criminal Div. Manager, 214 N.J. 147, 151 (2013).                                 The then-

existing    Rule      3:4-2(b)(3)      and        the   current     Rule    3:4-2(c)(3)

require the trial judge to inform a criminal defendant of his or

her right to request a public defender at the first hearing

before the court.           In re Criminal Div. Manager, supra, 214 N.J.

at 159; see also State v. A.L., 440 N.J. Super. 400, 404 (App.

Div. 2015).     If the defendant asserts indigence, the trial judge

must instruct the defendant to complete a 5A application for a

public defender.           In re Criminal Div. Manager, supra, 214 N.J.

at 159 (citing R. 3:4-2(b)(5)).                   As part of the application, the

defendant provides employment and financial information on page

three of the 5A form.           Id. at 160.             The defendant must certify

the accuracy of the financial data he provides, and he must

affirm   his    awareness      that        "willfully      false"     statements        will

subject him to punishment.            Id. at 151, 160.10

     Rule      3:8-3       charges    each        vicinage's      Criminal        Division

Manager's Office with assessing public defender applications for

indigency.       If    a    defendant       is     found   indigent,       the    Criminal

Division    Manager        refers    the    defendant      to   the    Office      of    the

Public Defender no later than the date of his pre-arraignment

10
   Pursuant to Rule 1:4-4(b), a certification of this kind
substitutes for an oath, and a person who submits a willfully
false statement under a signed certification is subject to
prosecution for false swearing. See State v. Feaster, 184 N.J.
235, 258 n.9 (2005) (citations omitted).



                                             32                                    A-2728-14T1
conference.   In re Criminal Div. Manager, supra, 214 N.J. at 160

n.2 (citing R. 3:8-3; R. 3:9-1(a)).

    The PDA defines an "indigent defendant" as "a person who is

formally charged with the commission of an indictable offense,

and who does not have the present financial ability to secure

competent legal representation . . . and to provide all other

necessary expenses of representation."   N.J.S.A. 2A:158A-2.     In

determining whether a defendant qualifies as "indigent," the 5A

Office considers the factors set forth in N.J.S.A. 2A:158A-14:

         a. The financial ability of the defendant to
         engage and compensate competent private
         counsel;

         b. The current employment, salary and income
         of the defendant[,] including prospects for
         continued employment if admitted to bail;

         c. The liquid assets of the defendant,
         including all real and personal property and
         bank accounts;

         d. The ability of the defendant to make bail
         and the source of bail posted;

         e. Where appropriate[,] the willingness and
         ability of the defendant's immediate family,
         friends or employer to assist the defendant
         in meeting defense costs;

         f. Where appropriate[,] an assessment of the
         probable and reasonable costs of providing a
         private defense, based upon the status of
         the defendant, the nature and extent of the
         charges and the likely issues;

         g. Where appropriate, the ability of the
         defendant to demonstrate convincingly that



                                33                       A-2728-14T1
           he has consulted at least three private
           attorneys, none of whom would accept the
           case for a fee within his ability to pay;
           and

           h. The ability of the defendant to provide
           all    other    necessary   expenses    of
           representation.

           [N.J.S.A. 2A:158A-14.]

      As the branch of government entrusted to determine who is

eligible to be represented by the Office of the Public Defender:

           The     judiciary    has    an    independent
           responsibility to [e]nsure that funds set
           aside for qualifying criminal defendants are
           not misappropriated by those who do not
           qualify but provide false information to
           obtain a public defender. See N.J.S.A.
           2A:158A-15.1. For that reason, we refer the
           question of defendant's qualification for
           indigency status to the Assignment Judge for
           review.    The Assignment Judge can rely on
           any relevant, competent evidence provided by
           any person or entity to determine whether
           defendant qualifies for a public defender.

           [In re Criminal Div. Manager,                    supra,    214
           N.J. at 152 (emphasis added).]

The   Legislature     also       provided      that    if     the    court     cannot

accurately   determine       a    defendant's         eligibility       for    public

defender services, or if an initial determination is found to be

erroneous, the public defender must represent the defendant "on

a   provisional    basis."       A.L.,   supra,       440   N.J.     Super.   at    406

(citing   N.J.S.A.     2A:158A-14).            If     the    court     subsequently

determines   the    defendant      was   not    eligible,      the    defendant      is




                                         34                                   A-2728-14T1
required to reimburse the Office of the Public Defender "for the

cost of the services rendered [up] to that time" and retain

private    counsel      for   his    or   her        remaining    needs.      N.J.S.A.

2A:158A-14.

       Here,     the     record      shows         defendant      appeared    at    his

arraignment without counsel.              When defendant informed the judge

that    the     Criminal      Division         Manager      had     denied    his    5A

application, the judge did not investigate the matter further.11

The    record    shows    the     judge       believed    himself     bound    by   the

Criminal Division Manager's decision.                    This threshold error set

the stage for how the judge proceeded from this point forward.

       Although Rule 3:8-3 requires the Criminal Division Manager

to review a defendant's 5A form to determine indigency under

N.J.S.A. 2A:158A-14, the vicinage's Assignment Judge makes the

ultimate       determination        of    a        defendant's    indigent    status.

N.J.S.A. 2A:158A-15.1; In re Criminal Div. Manager, supra, 214

N.J. at 152.           Here, the trial judge acknowledged he neither

reviewed defendant's 5A form at any time, nor suggested that the

vicinage's      Assignment        Judge       evaluate     defendant's       indigency

status.




11
   Rule 3:4-2(b) now authorizes the trial judge "to assign the
Office of the Public Defender to represent the defendant for
purposes of the first appearance."



                                              35                              A-2728-14T1
       The record strongly suggests defendant's financial status

was not properly documented in the first 5A.                    This error could

have    been    discovered,      either     at   the    arraignment      or    shortly

thereafter,        had    the   judge       assigned    counsel     to    represent

defendant as Rule 3:4-2(b) now provides.                    Defendant's second 5A

was    supported    by    substantial       documentary      evidence.        However,

this application was also rejected without explanation.                             The

Criminal       Division    Manager      inexplicably        approved     defendant's

third attempt to be represented by the Public Defender's Office,

based on the same information he submitted with the second 5A

form.     By that time, a jury had convicted defendant on all of

the six remaining charges in the indictment.

       Pursuant to Rule 3:20-1, a defendant is entitled to a new

trial when such is "required in the interest of justice."                           The

decision of whether to grant or deny a motion for a new trial is

left    to   the   trial    judge's     sound    discretion,      and    this    court

should interfere with the exercise of that discretion only when

"a clear abuse has been shown."                   State v. Brooks, 366 N.J.

Super. 447, 454 (App. Div. 2004) (quoting State v. Russo, 333
N.J. Super. 119, 137 (2000)).               Appellate review is limited to a

determination of whether the trial court could reasonably have

reached      the   findings     it   made    based     on   "sufficient       credible

evidence . . . in the record."               Ibid. (quoting Russo, supra, 333




                                            36                                A-2728-14T1
N.J. Super. at 137).            Moreover, this court owes deference to the

trial judge's "feel for the case" because he or she had the

opportunity       to    "observe        and    hear    the     witnesses         as      they

testified."        Ibid. (quoting Russo, supra, 333 N.J. Super. at

137).

      At   the    hearing       on    defendant's     motion       for    a    new    trial,

defense    counsel      emphasized       the       incongruity      in    the    Criminal

Division Manager's decision.              Although the trial judge believed

the   decision     to    approve       the     5A   was     based    on       supplemental

information, this proved to be incorrect. Ultimately, the judge

was unable to reconcile the Criminal Division Manager's position

with the uncontested, salient facts.                       Despite this, the judge

denied defendant's motion for a new trial, finding defendant had

not been prejudiced by the denial of counsel.                        On this record,

we are satisfied defendant is entitled to a new trial under Rule

3:20-1.

      We hold the trial court violated defendant's constitutional

right   to   counsel      at     every    critical         stage    of    the    criminal

process.         See    State    v.    Scoles,       214 N.J. 236,       258     (2013)

(citation        omitted)        (quotation          marks     omitted).                 This

constitutional          violation        tainted       the     entirety          of        the

proceedings.       On this basis alone, there is more than sufficient




                                              37                                     A-2728-14T1
grounds to conclude the trial court erred in denying defendant's

motion for a new trial under Rule 3:20-1.

    The judiciary's responsibilities to determine a criminal

defendant's eligibility for taxpayer-funded representation are

not merely ministerial.               Criminal trial judges are uniquely

positioned to monitor how our commitment to the right to counsel

is honored on a daily basis.               No system is perfect.          When the

Criminal Division Manager denies a defendant's 5A application

based on an insufficient basis to establish indigency, the trial

judge    should    assign    temporary      counsel,   as    Rule    3:4-2(b)      now

provides, and inform the defendant of his or her right to have

the application reviewed by the Assignment Judge or a judge

designated       under    N.J.S.A.   2A:158A-15.1.          No   denial   of   a    5A

application       is     final    until    the    Assignment      Judge   or    "his

designated judge" makes a final decision.              Ibid.

    Our      State's        commitment      to     preventing       poverty     from

undermining the right to counsel in criminal trials has deep

roots.      See State ex rel. P.M.P., 200 N.J. 166, 174 (2009)

(citing State v. Sanchez, 129 N.J. 261, 274–75 (1992)) ("New

Jersey     has    provided       counsel    for   indigent       defendants    since

1795.").     Indeed, "[h]istorically, the guarantee of the right to

counsel in the New Jersey Constitution antedates the adoption of

the Sixth Amendment."             Sanchez, supra, 129 N.J. at 274.              This




                                           38                              A-2728-14T1
case    marks    a     regrettable      deviation     from   this       honorable

tradition.      This    case   illustrates     how    a   series   of    systemic

failures circumvented the failsafe protocols established by the

Legislature and the Supreme Court to ensure that impecuniosity

will never deprive a person facing criminal prosecution of the

right to be represented by competent counsel at every critical

stage of the proceedings.

                                        V

       The   record    shows   the    trial   judge   believed     the    Supreme

Court's decision in King, supra, 210 N.J. 2, required him to

grant defendant's decision to represent himself.               In the judge's

own words: "A new case came down that said I can't stop somebody

from representing themselves even if it's a bad idea for them."

We conclude the judge misunderstood the Court's holding in King.

A brief review of the facts in King is necessary to give this

discussion context.       Defendant Marcus King was indicted on three

counts of first degree robbery, N.J.S.A. 2C:15-1.                  King, supra,

210 N.J. at 8.        He was represented by an attorney up to the day

of trial.     See id. at 10.         On the day of trial, "shortly before

the trial was scheduled to begin[,]" King appeared with his

attorney who informed the trial judge that his client wanted to

represent himself.       Ibid.




                                        39                               A-2728-14T1
       Despite King's clear and lucid acknowledgment of the perils

of self-representation, and his unequivocal desire to proceed

without an attorney, the trial judge refused to honor his waiver

of the right to counsel.                  Id. at 14.        As the Supreme Court

noted:

               After    listening   to   [the]   defendant's
               responses to the various questions posed to
               him, the trial court proceeded to rule on
               the application.     The trial court stated
               that it was not "satisfied" that defendant
               "fully    under[stood]    the   nature    and
               consequences of this decision."    It pointed
               to the fact that defendant was unable to
               state what he had written down while doing
               research in the law library a few days ago
               and could not adequately answer the court's
               questions about the court rules or the
               evidence rules.       The court found that
               defendant's "inability to do that" precluded
               an intelligent waiver of his right to
               counsel.

               [Ibid.]

       Relying       on    long-established       precedent      from    the    United

States Supreme Court, our Supreme Court reaffirmed that "[t]he

right to defend is personal.               The defendant, and not his lawyer

or     the   State,        will   bear    the    personal     consequences        of    a

conviction.          It is the defendant, therefore, who must be free

personally to decide whether in his particular case counsel is

to his advantage."           Id. at 17 (quoting Faretta v. Cal., 422 U.S.
806,    834,    95    S.    Ct.   2525,    2540–41,   45    L.   Ed.    2d   562,      581

(1975)).       It is clear to us that the key underlying principle at



                                            40                                 A-2728-14T1
stake in King was the right of self-determination.                    In our view,

the     Court       in    King    admonished      judges     to     guard     against

paternalistic tendencies that usurp an adult defendant’s right

to choose his or her own path, and to honor a defendant's right

to    make    an     informed     and    intelligent   decision       to     waive     a

constitutional right, even if that decision may be fraught with

latent perils and ultimately proven to be unwise.                     King, supra,

210 N.J. at 21.

      Here, the record does not indicate defendant ever sought to

waive his constitutional right to counsel.                   Defendant's repeated

attempts to qualify for representation by the Public Defender's

Office       were        indisputable     proof    that       he    wanted       legal

representation.            This   case   represents    the    polar   opposite       of

King.     Here, the judge was not overly protective.                        Here, the

judge failed to take the measures required under both the PDA

and the United States and New Jersey Constitutions to ensure

defendant's right to counsel was not denied by administrative

oversight.

      Reversed and remanded for a new trial.                      We do not retain

jurisdiction.




                                          41                                  A-2728-14T1